Title: To George Washington from Major General Du Coudray, 10 August 1777
From: Du Coudray, Philippe-Charles-Jean-Baptiste Tronson
To: Washington, George



sir
Philadelphia August 10. 1777.

I have Received with the Most Respectful gratitude, the New proofs of esteem and kindness, with which your excellency has honoured me, in making Colonel hamilton Communicate to me the Letter, which you have adressed to the Congress, with Regard to the defence of the aproaches of the enemy to philadelphia.
The manner in which your excellency has Discussed the differen opinions about the fortifications of the River, places in the most evident Light the sentiment which you preferably adopt.
It is beyond all dispute, that the situation of fort iland is more advantageous, than that of billing’sport, by the difficulty which the enemy shal have of aproaching it; by the Resources which the ground affords of erecting there a better fortification; and by the facility of Conveying assistance.
The chief Reason which induced me to prefer Billing’sport, was the narrowness of the river in this place, which is in Reality two third less

than at fort iland, and upon that account, seems to Reduce the enemy to a necessity of bringing to action, at the same time, a far less number of vessels to Destroy the means of Defending the chevaux de frize. but the informations given your excellency, having demonstrated, as you say in your Letter, to the Congress, that Notwistanding the breadth of the river at fort iland, the enemy can present there but three frigates at a time; it is certain that preferable aplication must be given to defend that part of the river; if there be time enough, to put this fort in a condition of Resisting the forces which the enemy, by the means of small vessels and chaloupes, might Conduct there in a number sufficient to nail up the cannon, and Destroy the single palissade badly flanked, badly revetted, which Constitutes actually its only Defence on three of its four fronts.
The immediate assistance which your excellency Demands, of Congress for this object, and the Reasons which you Lay before them to shew the importance of a Ready Complayance Cannot fail of changing immediatly the critical situation in which Matters are in this Respect, and in which the most unavoidably Remain a far longer time than at billing’sport, if the means employed be similar.
Tho’ your excellency has Declared nothing Definitive to me on this subject, when I left you before yesterday, the idea however which I had of your opinion, has induced me yesterday to go to fort iland with four engeneers where we passt the whole day in examining, combining and drawing all its particular circumstances as well as those of the environs, which have any Relation to it. the aproach of the night, and the absolute Cessation from all work in this Country During sundays, even in the most urgent momens, obliged us to deffer the combination of this work till to morrow, when I hope we will finish it. I believe we shal be employed tuesday and wenesday in drawing these particulars in such a manner as to put them in a Condition of being presented to your excellency; which I intend to do thurday or friday at farthest.
I shal Deliver at the same time the Result of the examination of the cannons, and the Carriages which are at present fit to be employed, or may be Rendered so in the Course of this month; the end of which I think ought to be Declared of the time, when all these works are to be finished, both at fort island and Red bank, which your excellency think proper to be put in a state of Defense.
I hope also that the same period will be sufficient to execute the minute examination which I proposed to your excellency, to make from Markus’s hook to philadelphia; a project which you have honoured of your aprobation, and sollicitations to Congress.
I shal think myself happy if the execution of these different objects should afford me, as well all the officers who accompany me, an occasion

of engaging with the enemy, and of Carrying with us proofs of that esteem, which we came so far to seek for, and the certainty of which will at the same time Constitute our Consolation and glory. I am with greatest Respect sir of your excellency the Most obedient servant.

Du Coudray

